DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on December 22, 2021 is acknowledged.
Claims 7-10are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0286457 A1).
Regarding claim 1, Kim discloses a multi-flexible display device having improved image discontinuity at a panel boundary, comprising: a plurality of flexible panels (100-1, 100-2) spaced apart from each other and tiled such that bent portions (112-1, 112-2) at panel boundaries are opposite to each other; and a double-sided reflector (130’, Fig. 6) disposed between the plurality of flexible panels (100-1, 100-2) and configured to convert a path of light output from each of the bent portions at the panel boundaries between the tiled flexible panels 
Regarding claim 2, Kim discloses a multi-flexible display device wherein the double-sided reflector includes concave mirrors (136, Fig. 6) formed on both surfaces thereof, which face the bent portions at the panel boundaries between the flexible panels, and converts the path of light by reflecting the light output from each of the bent portions at the panel boundaries between the flexible panels (π[0085]).
Regarding claim 3, Kim discloses a multi-flexible display device wherein the bent portion (113-1, 113-2) at the panel boundary between the flexible panels is positioned outside a focal point of the concave mirror (136. Fig. 6) formed on each of the both surfaces of the double-sided reflector so that image inversion occur (Fig. 3).
Regarding claim 4, Kim discloses a multi-flexible display device wherein the bent portion (113-1, 133-2) at the panel boundary between the flexible panels is not positioned at a focal point of the concave mirror (136, Fig. 6) formed on each of the both surfaces of the double-sided reflector so that an image divergence does not occur (Fig. 3).
Regarding claim 5, Kim discloses a multi-flexible display device wherein one ends of the concave mirrors (136) formed on the both surfaces of the double-sided reflector are in contact with each other so that image discontinuity does not occur (Fig. 3).
Regarding claim 6, Kim discloses a multi-flexible display device wherein the other ends of the concave mirrors (136) formed on the both surfaces of the double-sided reflector are in close contact with ends of light-emitting surfaces of the bent portions at the panel boundaries so that image blur due to movement does not occur (shown in Fig. 3).
Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.
Contact Information
Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879